            Case 1:20-cv-01274-DAD-JLT Document 10 Filed 11/20/20 Page 1 of 1



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS MORRISON, individually and on
                                        )                      Case No. 1:20−CV−01274-DAD JLT
     behalf of all others similarly situated,
                                        )
12
                                        )                      [PROPOSED] ORDER CLOSING THE
13   Plaintiff,                         )                      ACTION
                                        )                      (Doc. 9)
14           vs.                        )
                                        )
15
     HARTFORD UNDERWRITERS INSURANCE )
16   COMPANY, and DOES 1-10, inclusive, )
                                        )
17   Defendant.                         )
                                        )
18

19          The parties have stipulated to the action being dismissed with prejudice as it relates to Mr.

20   Morrison in his individual capacity and without prejudice to the class. (Doc. 9) They agree also that each

21   side will bear their own costs and attorneys’ fees. The Federal Rules of Civil Procedure Rule 41 makes
22   such stipulations effective immediately with further order of the Court. Wilson v. City of San Jose, 111
23   F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
24

25   IT IS SO ORDERED.

26      Dated:     November 19, 2020                             /s/ Jennifer L. Thurston
27
                                                        UNITED STATES MAGISTRATE JUDGE

28




                                                  Order to Dismiss - 1
